DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/21 has been entered. Claims 1-19 are pending.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Regarding claim 1, line 4’s “conversion” is a noun (not a verb) and thus ought be with the indefinite article “a” to properly introduce the noun “conversion” into claim 1.
Thus, claims 2-8 and 19 are objected for depending on claim 1.
Claim 9 is objected the same as claim 1 ‘s not properly introducing “conversion”.
Thus, claims 10-18 are objected for depending on claim 9.
Appropriate correction is required.
	






	Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o), 2nd para, last S: 
“The use of a confusing variety of terms for the same thing should not be permitted.”:

“during the gradation conversion, weighted coefficients of the components retain two decimal places” (as claimed) versus
“when performing gradation processing, each of the three weighting coefficients retains 2 decimal places” (as disclosed, [0079], last S) wherein “when” is defined:
when, conjunction
6	upon or after which; and then:
We had just fallen asleep when the bell rang.

wherein “upon” is defined:
upon
preposition
5	on the occasion of:
She was joyful upon seeing her child take his first steps.

wherein “occasion” is defined:
occasion
noun
1	a particular time, especially as marked by certain circumstances or occurrences:
They met on three occasions.

wherein “occurrences” is defined:
occurrence
noun
2	something that happens; event; incident:
We were delayed by several unexpected occurrences.

wherein “event” is defined:
event
noun
3	something that occurs in a certain place during a particular interval of time; or
when performing gradation processing, each of the three weighting coefficients retains 2 decimal places; or

upon performing gradation processing, each of the three weighting coefficients retains 2 decimal places

on the occasion of performing gradation processing, each of the three weighting coefficients retains 2 decimal places; or

on the particular time, especially as marked by certain circumstances or occurrences, of performing gradation processing, each of the three weighting coefficients retains 2 decimal places; or

on the particular time, especially as marked by certain circumstances or occurrences, of performing gradation processing, each of the three weighting coefficients retains 2 decimal places; or

on the particular time, especially as marked by certain circumstances or events, of performing gradation processing, each of the three weighting coefficients retains 2 decimal places; or

on the particular time, especially as marked by certain circumstances or events, of performing gradation processing, each of the three weighting coefficients retains 2 decimal places; or

on the particular time, especially as marked by certain somethings that occur in a certain place during a particular interval of time, of performing gradation processing, each of the three weighting coefficients retains 2 decimal places; or

on the particular time, especially as marked by certain somethings that occur in a certain place during a particular interval of time, of performing gradation processing, each of the three weighting coefficients retains 2 decimal places; or

on the particular time, especially as marked by certain somethings that occur in a certain place during a particular interval of time, of performing gradation processing, each of the three weighting coefficients retains 2 decimal places; or



during performing gradation processing, each of the three weighting coefficients retains 2 decimal places.












Correction of the following is required:
Claim 1 claims the word “during”. However, the word “during” is not in the disclosure. Thus, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of “during”.











Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Regarding claims 1-19, upon further review, 35 USC 112(f) is not invoked in claims 1-19.







The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “gradation” (as in “pre-processing the original image to obtain a gradation” in claim 1) is interpreted in light of applicant’s disclosure:

























“[0044]   Specifically, for the color information of 565 system (i.e., the color information is represented by a 16-bit binary number, wherein the first 5 bits are luminance values of the red component, the middle 6 bits are luminance values of the green component, and the last 5 bits are luminance values of the blue component), the gradation conversion formula is as follow: 

G=2.38*r+2.31*g+0.91*b 

[0045]   Herein r, g, and b are the luminance values of the three components of red, green, and blue of the pixel, respectively. Since the image is binarized subsequently, the gradation conversion of the conversion sub-circuit 12a does not need to have a high accuracy. Therefore, weighted coefficients of the three components of red, green and blue need only retain two decimal places to simplify the operation. As shown in FIG. 4, in practical applications, the conversion sub-circuit 12a may include a first multiplier MUL1, a first adder Addl, and a first shifter Shl. After the color information is input to the conversion sub-circuit 12a, a product of the red component and 38, a product of the green component and 37, and a product of the blue component and 15 are obtained by using the three first multipliers MUL1, respectively, the three products are added by the first adder Addl, and the sum is shifted rightward by four bits (i.e., divided by 16) by the first shifter Shl, thereby obtaining the converted gradation of the pixel. In addition, the division operation is implemented by the shift method, thereby reducing the complicated calculations and while increasing the calculation speed.”

and drawings (fig. 3a) and definition thereof via Dictionary.com wherein 
A.	--a stage, degree, or grade in any process or change taking place 
through a series of stages, 
by degrees, or 
in a gradual manner--; or

B.	--a stage or degree in a series of systematic stages--

is “taken” as the meaning of the claimed “gradation” via MPEP 2111.01 III:
gradation
noun
1	any process or change taking place through a series of stages, by degrees, or in a gradual manner.
2	a stage, degree, or grade in such a series.

BRITISH DICTIONARY DEFINITIONS FOR GRADATION
gradation
noun
1	a series of systematic stages; gradual progression
2	(often plural) a stage or degree in such a series or progression

The claimed “conversion” (as in “wherein the pre-processing includes at least gradation conversion” in claim 1) is interpreted in light of applicant’s disclosure:
and drawings and definition thereof via Dictionary.com wherein 
“the act or process of converting” is “taken” as the meaning of the claimed “conversion” via MPEP 2111.01 III:
conversion
noun
1	the act or process of converting; state of being converted.

The claimed “luminance” (as in “a weighted average of luminance of components of a pixel” in claim 1) is interpreted in light of applicant’s disclosure:
and drawings and definition thereof via Dictionary.com wherein --the state or quality of being bright-- is “taken” as the meaning of the claimed “luminance” via MPEP 2111.01 III:
luminance
noun
1	the state or quality of being luminous.

wherein “luminous” is defined:
luminous
adjective
1	radiating or reflecting light; shining; bright.








The claimed “retain” (as in “weighted coefficients of the components retain two decimal places” in claim 1) is interpreted in light of applicant’s disclosure:
“[00105]  It is to be understood that the above embodiments are merely exemplary embodiments for the purpose of explaining the principles of the present disclosure, but the present disclosure is not limited thereto. Various modifications and improvements can be made by those skilled in the art without departing from the spirit and scope of the disclosure, and such modifications and improvements are also considered to be within the scope of the disclosure.”

and drawings and definition thereof via Dictionary.com wherein “to be able to comprise” is “taken” as the meaning of the claimed “retain” via MPEP 2111.01 III:
BRITISH DICTIONARY DEFINITIONS FOR RETAIN
retain
verb (tr)
2	to be able to hold or contain:
soil that retains water

wherein “contain” is defined:
BRITISH DICTIONARY DEFINITIONS FOR CONTAIN
contain
verb (tr)
3	to consist of; comprise:
the book contains three different sections

The claimed “ends” (as in “determining rows of two ends of the detection target” in claim 1) is interpreted in light of applicant’s disclosure and drawings of fig. 3a:eye and definition thereof via Dictionary.com wherein “a point, line, or limitation that indicates the full extent, degree, etc., of something; limit; bounds” is “taken” as the meaning of the claimed “ends” via MPEP 2111.01 III:
end1
noun
2	a point, line, or limitation that indicates the full extent, degree, etc., of something; limit; bounds:	
kindness without end;
to walk from end to end of a city.

The claimed “central point” (as in “determining a central point of the detection target according to the rows…and the columns” in claim 1) is interpreted under the broadest reasonable interpretation in light of applicant’s disclosure (see for example [0031]’s “if a coordinate system…is established”, emphasis added) as one of ordinary skill in the art would and definition thereof via Dictionary.com, wherein “at least one coordinate” is “taken” as the meaning of “point”, emphasis added:
center
noun
1	Geometry. the middle point, as the point within a circle or sphere equally distant from all points of the circumference or surface, or the point within a regular polygon equally distant from the vertices.

wherein “point” is defined:
CULTURAL DEFINITIONS FOR POINT
point
In geometry, a location having no dimension — no length, height, or width — and identified by at least one coordinate.












Based on the above claim and disclosure objection and taken meanings (such as “conversion” meaning “the act or process of converting”), claim 1 is interpreted and suggested with contingent limitation (“when performing the gradient conversion”) satisfied (via “performing at least gradient conversion”):
1. (Suggested) A detection target positioning method, comprising steps of: 
acquiring an original image and pre-processing the original image to obtain a gradation of each pixel in a target gradation image corresponding to a target region including a detection target, wherein the pre-processing includes performing at least a gradation conversion which uses a weighted average of luminance of components of a pixel as a converted gradation, and  when performing the gradation conversion, weighted coefficients of the components retain only1 two decimal places; 

calculating a plurality of first gradation sets corresponding to rows of pixels of the target gradation image and a plurality of second gradation sets corresponding to columns of pixels of the target gradation image, wherein the first gradation set is a sum  of gradations of pixels in a corresponding row, and the second gradation set is a sum of gradations of pixels in a corresponding column and 

determining rows of two ends of the detection target in a column direction  according to the plurality of first gradation sets, determining columns of two ends of the detection target in a row direction according to the plurality of second gradation sets, and determining a central point of the detection target according to the rows of two ends of the detection target in the column direction and the columns of two ends of the detection target in the row direction

1 112(a) support, [0045], cited above, wherein “only” is defined via Dictionary.com:
only
adverb
1	without others or anything further; alone; solely; exclusively:
This information is for your eyes only.




Response to Arguments
Response to Claim Objection
Applicant’s arguments, see remarks, page 13, filed 12/10/21, with respect to  the claim objection of claims 5-7 have been fully considered and are persuasive.  The claim objection of claims 5-7 has been withdrawn in the Office action of 9/10/21. 
Claim Rejections under 35 USC 103
Applicant’s arguments, see remarks pages 14-16, filed 12/10/21, with respect to the rejection(s) of claim(s) 1-3,8-11,17,19 and 4-7,12 and 16 and 18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of 35 USC 103:
McDougal et al. (US Patent 8,634,673), herein referred to as McDougal I, teaches using a RGB conversion weighting equation being a function of a decimal sum of 1.0 (up to a single decimal place) to obtain an intensity (being as Ishii’s luminance); and 
McDougal et al. (US Patent 9,087,261), herein referred to as McDougal II, that 
expands upon McDougal I’s RGB conversion to other color spaces such as R’G’B’ to YCbCr (and vice versa) with a decimal point up to three decimal places; and 
DAISUKE (JP 2006-333205) with machine translation teaches a specific histogram-image-classification-of-luminance-hue equation (resembling the image conversions of McDougal I and II) up to two decimal places.


The examiner does appreciate applicant’s remark (of 12/10/21, pages 15,16) regarding novelty of applicant’s invention:
“Upon entry of the above amendments, amended independent claim 1 requires a detection target positioning method, which comprises, inter alia, "acquiring an original image and pre-processing the original image to obtain a gradation of each pixel in a target gradation image corresponding to a target region including a detection target, wherein the pre-processing includes at least gradation conversion which uses a weighted average of luminance of components of a pixel as a converted gradation, and during the gradation conversion, weighted coefficients of the components retain two decimal places" (emphasis added). According to the teaching of claim 1, the operations of detection target positioning can be simplified and complicated calculations can be reduced (see Paragraphs [0043]-[0045] of the Specification).”

This remark is related to Suggested claim 1, above.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggested claim 1 above.
Claims 1-3,8-11,17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent App. Pub. No.: US 2006/0210124 A1) in view of McDougal et al. (US Patent 8,634,673), herein referred to as McDougal I, and McDougal et al. (US Patent 9,087,261), herein referred to as McDougal II, and DAISUKE (JP 2006-333205) with machine translation.
Regarding claim 1, Ishii teaches a detection target positioning method, comprising steps of: 

acquiring (via fig. 1:12: “IMAGE PICKUP APPARATUS”) an original image (fig. 2:31: a person looking forward) and pre-processing (via fig. 1:11-23) the original image (31) to obtain a gradation (or any one of “gradations”, [0176], 1st and 2nd Ss via fig. 6:64: “DIFFERENCE PROCESSING UNIT”) of each pixel in a target gradation image (fig. 11C:201C: a difference image of said person looking forward resulting in said “gradations”) corresponding to a target region (fig. 3: “FR”: a cropped image of said person looking forward) including a detection target (fig. 3:face), wherein the pre-processing includes at least gradation conversion which uses a weighted average of luminance (or “brightness of the pixel”, Dictionary.com, cited below) of components (or elements via said pixel as shown in fig. 24: “x”s and circles, each “x” pixel element “unit” and each circle pixel element “unit” further comprises “three components” of RGB, wherein pixel is defined via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR PIXEL
pixel
The most basic unit of an image displayed on a computer or television screen or on a printer. Pixels are generally arranged in rows and columns; a given combination among the pixels of various brightness and color values forms an image.♦ A subpixel is one of three components of a pixel used in the representation of a color image. Each subpixel represents the contribution of a single color-red, green, or blue-to the overall color and brightness of the pixel.) 

of a pixel as a converted gradation, and during the gradation conversion, weighted coefficients of the components retain two decimal places; 





calculating a plurality of first gradation sets (or one of fig. 11D: “PIXEL TOTAL VALUES Wj IN THE X DIRECTION” or fig. 11D: “PIXEL TOTAL VALUES Vj IN THE Y DIRECTION”) corresponding to rows (via fig. 2: “X DIRECTION”) of pixels of the target gradation image (fig. 11C:201C) and a plurality of second gradation sets (other one of fig. 11D: “PIXEL TOTAL VALUES”) corresponding to columns (via fig. 2: “Y DIRECTION”) of pixels of the target gradation (difference) image (fig. 11C:201C), wherein the first gradation (difference) set (said one of fig. 11D: “PIXEL TOTAL VALUES”) is a sum (via said total) of gradations (or differences plotted in fig. 11D as gradation) of pixels in a corresponding row (via fig. 2: “X DIRECTION”), and the second gradation (difference) set (said other of fig. 11D: “PIXEL TOTAL VALUES”) is a sum (via said total) of gradations (or differences plotted in fig. 11D as gradation) of pixels in a corresponding column (via fig. 2: “Y DIRECTION”); and 











determining rows (fig. 12A: “Xma” and “Xmb” via “row pixel value total curve 221Y”, cited below: [0180]) of two ends of the detection (face) target in a column direction (via said fig. 2: “Y DIRECTION”) according to the plurality of first gradation sets (corresponding to said one of fig. 11D: “PIXEL TOTAL VALUES”), determining columns (fig. 12A: “Yma” and “Ymb” via “the column pixel value total curve 221X”, cited below: [0181]) of two ends of the detection (face) target in a row direction (via said fig. 2: “X DIRECTION”) according to the plurality of second gradation sets (corresponding to said other of fig. 11D: “PIXEL TOTAL VALUES”), and determining (via fig. 20:S8: “DETERMINE CENTER POSITION OF FACE”) a central point (or “representative…center” “point”, [0151], via fig. 21:S18: “DETERMINE REPESENTATIVE POINTS OF NOSE”, as shown in fig. 3: “NRp”, via fig. 12B: “231”, cited below: [0204], comprising a “nose”, [0204], with center, and “eyes”, [0204], as shown in fig. 3) of the detection (face) target according to the rows (of fig. 12A: “Xma” and “Xmb ” corresponding to “each row in the horizontal or vertical direction”, [0018]) of two ends of the detection (face) target in the column direction (said fig. 2: “Y DIRECTION”) and the columns (fig. 12A: “Yma” and “Ymb”) of two ends of the detection (face) target in the row direction (said fig. 2: “X DIRECTION”)







“[0018] The pixel value processing means can be made to calculate the pixel added values by adding the pixel values calculated by the difference image calculating means for each row in the horizontal or vertical direction of the difference image, and the threshold setting means can be made to set a threshold for the pixel added values calculated by the pixel value processing means for each row in the horizontal or vertical direction of the difference image.”;

“[0108] Specifically, the filtering process performed by the filtering process unit 65 should have the effects of eliminating (reducing) singular points that singular pixel values have in relation to their surrounding pixels when the pixels are processed by the subsequent facial area extracting unit 22, face orientation determining unit 23, and facial organ extracting unit 24.  In other words, the filtering process can be made to function as a low-pass filter that smoothes out curves (including row pixel value total curves and column pixel value total curves) when the curves are totaled from the pixel values of the pixels in the facial area extracting unit 22 and the like.”





“[0151] The representative point determining unit 123 specifies the areas of the nose in the nose images from the information specifying the areas of the nose of the user 11, and recalculates the row pixel value total curve and the column pixel value total curve for the specified areas of the nose.  The representative point determining unit 123 then uses the row pixel value total curve and column pixel value total curve recalculated for the areas of the nose to specify (determine) representative points that represent the positions of the nose of the user 11.  The representative points of the nose are not limited to indicating the center position of the nose, but they are substantially in the same position for each user.”;

“[0180] Specifically, the facial area data extracting unit 73 calculates the locations X.sub.ma and X.sub.mb at which the row pixel value total curve 221Y intersects with the threshold TH.sub.X in the horizontal direction of the difference image 201C, as shown in FIG. 12A. 
[0181] The facial area data extracting unit 73 also calculates the locations Y.sub.ma and Y.sub.mb at which the column pixel value total curve 221X intersects with the threshold TH.sub.Y in the vertical direction of the difference image 201C.”; and

“[0204] The image separating unit 103 thereby divides the area (facial image) 231 in the difference image into an image (eye image) 271 including the area of the eyes, an image (nose image) 272 including the area of the nose, and an image (mouth image) 273 including the area of the mouth, as shown in FIG. 15.  The image separating unit 103 then supplies the eye image 271 to the eye image processing unit 104, the nose image 272 to the nose image processing unit 105, and the mouth image 273 to the mouth image processing unit 106.”).

















Thus, Ishii does not teach the claimed:
“the pre-processing includes a gradation conversion which uses a weighted average … as a converted gradation, and during the gradation conversion, weighted coefficients…retain two decimal places”.













McDougal I (US Patent 8,634,673) teaches: 
the pre (via “pre-determine…near-optimal values”, c. 9,ll. 33-38)-processing (via fig. 7:740: “Enhance/process original image using image processing algorithms with mapped parameters”: said predetermined near-optimal values) includes gradation (or “a gradation of…a color”, Dictionary.com, cited below) conversion (via “a pixel with RGB data values is typically converted to a single intensity”, c.9,ll. 19,20, wherein RGB is a color defined via Dictionary.com:
color, noun
1	the quality of an object or substance with respect to light reflected by the object, usually determined visually by measurement of hue, saturation, and brightness of the reflected light; saturation or chroma; hue.

wherein “hue” is defined:
hue, noun
1	a gradation or variety of a color; tint:
pale hues.) 

which uses (for determining coefficients A,B,C for said converting to a single intensity) a weighted average (or “average pixel intensity”, c.9,ll. 33-38 being “combined…optimal values”, id.) …as (being) a converted (via “change …slightly” shading, cited below, Dictionary.com1) gradation (via a “combined” shading “intensity”,c.9,ll.33-38, wherein “combined” is defined via said Dictionary.com1), and during the gradation conversion, weighted (via “weighted linear combination”, c.9,ll. 19-25 and said “optimal values” having relation to) coefficients (or “weights or coefficients/multipliers”, c.9,ll. 19-25, having relation to said “weighted linear combination” via multiplication of said “weight” with said “data value” resulting is said “weighted linear combination”; thus, the combination (shaded weight x data value) of a weight with a data value is the weighted combination)…retain two decimal (or “1.0”, c. 9,ll. 38-40) places.
1
BRITISH DICTIONARY DEFINITIONS FOR COMBINE
combine
verb (kəmˈbaɪn)
1	to integrate or cause to be integrated; join together

wherein “integrate” is defined:
BRITISH DICTIONARY DEFINITIONS FOR INTEGRATE
integrate
verb (ˈɪntɪˌɡreɪt)
1	to make or be made into a whole; incorporate or be incorporated

wherein “incorporate” is defined:
BRITISH DICTIONARY DEFINITIONS FOR INCORPORATE (1 OF 2)
incorporate1
verb (ɪnˈkɔːpəˌreɪt)
2	to form or cause to form a united whole or mass; merge or blend

wherein “blend” is defined:
BRITISH DICTIONARY DEFINITIONS FOR BLEND
blend
verb
4	(intr) (esp of colours) to shade imperceptibly into each other

wherein “shade” is defined:
BRITISH DICTIONARY DEFINITIONS FOR SHADE
shade
verb (mainly tr)
14	 (also intr) to change or cause to change slightly








Thus, one of skill in the art of photography (as shown in McDougal I, c.7,ll. 13-28:
“FIG. 2A illustrates an original image suitable for processing using various embodiments. Example image 200 shows an adult 204, a child 208, and a car 206 against a bright background 202, with a sign post 210. The objects and people in this example image are seen substantially as shadows (dark regions of the image) with little of their internal details being visible. Background 202, in this example image, is seen as highlight (bright region of the image), with "washed out" details (not shown). Such images are common when a picture is taken/captured against a bright background or other bright light source in the scene, where the photographic equipment, for example, a video or still image camera, adjusts exposure according to the bright region or background light level, under-exposing the objects and/or people in the foreground and obscuring the colors and details of the foreground objects/people.”

can modify Ishii’s teaching of said fig. 1:11-23 with McDougal I’s teaching of said “a pixel with RGB data values is typically converted to a single intensity” by:
a)	making Ishii’s fig. 1:12: “IMAGE PICKUP APPARATUS” be a camera;
b)	capturing a color image with the camera;
c)	converting the captured color image to a single intensity image; 
d)	making the single intensity image be as Ishii’s luminance;
e)	inputting the single intensity luminance image into Ishii’s fig. 1:15: “IMAGE PROCESSING APPARATUS”; and
f)	recognizing that the modification is predictable or looked forward to because “The perceived intensity is an important component for a variety of image processing/enhancement algorithms”, McDougal I, c.9,ll. 11,12. 


Thus, the combination does not teach “retain two decimal places”.


McDougal II (US Patent 9,087,261) teaches:
the pre-processing (via fig. 1C:182-192) includes gradation conversion (via “other repre-sentations, such as R’G’B’, YUV, YIQ, YCbCr, Photo YCC…are convertible…and vice versa”, c.10,ll. 41-50, represented in fig. 1C:188: “Modify intensity of image”) which uses a weighted (via an “original…maximum value”, c.8,ll. 34-38, represented in fig. 1C:182: “Receive original image”) average (or “sub-sampling averages of the values”, 8,ll. 55-59, represented in fig. 1C:186: “Subsample scaled image”, based on said original, maximum value or original, important value)… as a converted (or changed) gradation (via said combined, as defined above, averaged values based on the original, important value), and during the gradation conversion, weighted coefficients (or A,B,C or 0.299, 0.587, 0.114 via “Image Intensity=A*R+B*G+C*B”, c.9,l.61, or “Y=0.299R’+0.587G’+0.114B’”, c.10,ll. 50-55)…retain (i.e., to be able to comprise) two decimal places (as shown in said “Y=0.299R’+0.587G’+0.114B’ ” being able to comprise two decimal places (in bold): 0.299, 0.587 and 0.114).








Thus, one of skill in the art of converting color images can modify the combination’s conversion of RGB to a single intensity image to include other color spaces by:
a1)	modifying the conversion “Image Intensity=A*R+B*G+C*B” to be convertible to said “R’G’B’, YUV, YIQ, YCbCr, Photo YCC”; or
a2)	replacing the conversion “Image Intensity=A*R+B*G+C*B” with   “Y=0.299R’+0.587G’+0.114B’”; and
b)	recognizing that the modification is predictable or looked forward to because the modification is “noteworthy”, McDougal II, c.10,ll. 41-44, or “of commendable excellence” via Dictionary.com:
noteworthy, adjective
1	worthy of notice or attention; notable; remarkable:
a noteworthy addition to our collection of rare books.

wherein “worthy” is defined:
worthy, adjective, wor·thi·er, wor·thi·est.
1	having adequate or great merit, character, or value:
a worthy successor.
2	of commendable excellence or merit; deserving:
a book worthy of praise; a person worthy to lead.

Thus claim 1 is rendered obvious in view of Ishii (US Patent App. Pub. No.: US 2006/0210124 A1) in view of McDougal et al. (US Patent 8,634,673), herein referred to as McDougal I, and McDougal et al. (US Patent 9,087,261), herein referred to as McDougal II, to the exclusion of Daisuke. 
In addition, regarding the claimed “two decimal places”, Daisuke (JP 2006-333205) teaches:


retain (i.e., to be able to comprise) two decimal places (as shown in the reference itself, page 13, line 31:“(Y)=InR x 0.30 + InG x 0.59 + InB x 0.11” to be able to comprise two decimal places: 0.30, 0.59, 0.11).
	Thus, one of ordinary skill in the art of color space conversions can modify the combinations said:
1)	“other repre-sentastions, such as R’G’B’, YUV, YIQ, YCbCr, Photo YCC…are convertible…and vice versa”; or
2)	“Y=0.299R’+0.587G’+0.114B’”; or
3)	“Image Intensity=A*R+B*G+C*B”
 with Daisuke’s said “(Y)=InR x 0.30 + InG x 0.59 + InB x 0.11” by:
a)	replacing said “Image Intensity=A*R+B*G+C*B” with said “(Y)=InR x 0.30 + InG x 0.59 + InB x 0.11”;
b)	replacing Ishii’s fig. 1:22: “FACIAL AREA EXTRACTING UNIT” with Daisuke’s fig. 9:S30: 2D luminance-hue histogram creation (via said luminance “(Y)=InR x 0.30 + InG x 0.59 + InB x 0.11”) plus classification thereof into person class and background class;
c)	converting the RGB camera image to said luminance, Y, and hue, H;
d) 	creating a 2D luminance-hue classification histogram as shown in Daisuke’s fig.10: “H”,“V”;
e)	classify the histogram into person or background as shown in Daisuke’s fig. 4: person and pyramids or Ishii’s fig.1: person and cabinet with two handles;
f)	outputting the person class into Ishii’s fig. 1:23: “FACE ORIENTATION DETERMINING UNIT”; and	
g)	recognizing that the modification is predictable or looked forward to because the modification’s 2D luminance-hue histogram “contribution” is “an important factor” to or “help[s] to cause” “the discrimination of the shooting scene” (i.e., image separating or image classifying the person separate from the pyramids or the cabinet with two handles) via Daisuke, “BEST MODE”, 42nd text-block:  
“Hue (H) is a skin hue hue area (H1 and H2) with a hue value of 0 to 39, 330 to 359, a green hue area (H3) with a hue value of 40 to 160, and a blue hue area with a hue value of 161 to 250 It is divided into four areas (H4) and a red hue area (H5). Note that the red hue region (H5) is not used in the following calculation because it is found that the contribution to the discrimination of the shooting scene is small. The flesh-color hue area is further divided into a flesh-color area (H1) and other areas (H2). Hereinafter, among the flesh-colored hue areas (H = 0 to 39, 330 to 359), the hue '(H) that satisfies the following formula (1) is defined as the flesh-colored area (H1), H2).”

contribution
noun
1	the act of contributing.

wherein “contributing” is defined:
contribute
verb (used without object), con·trib·ut·ed, con·trib·ut·ing.
5	to be an important factor; help to cause something:
A sudden downpour contributed to the traffic jam.










Regarding claim 2, Ishii as combined teaches the detection target positioning method according to claim 1, wherein the step of calculating a plurality of first gradation sets (corresponding to said one of fig. 11D: “PIXEL TOTAL VALUES”) corresponding to rows of pixels (via said fig. 12A: Xma and Xmb via said “row pixel value total curve 221Y”) of the target gradation image (fig. 11C:201C: a difference image via fig. 1:11-23 wherein 22 is modified via the combination) and a plurality of second gradation sets (corresponding to said other one of fig. 11D: “PIXEL TOTAL VALUES”) corresponding to columns of pixels (via said fig. 2: Y DIRECTION) of the target gradation image (201C) wherein the first gradation set (corresponding to said one of fig. 11D: “PIXEL TOTAL VALUES”) is a sum of gradations of pixels in a corresponding row (via said fig. 2: X DIRECTION) and the second gradation set (corresponding to said other one of fig. 11D: “PIXEL TOTAL VALUES”) is a sum of gradations of pixels in corresponding column (via said fig. 2: Y DIRECTION), comprises: 
setting a plurality of first data spaces (in fig. 26:503:RAM) corresponding to rows of pixels (via said fig. 2: X DIRECTION) of the target gradation image (210C), and a plurality of second data spaces (via said 503 RAM) corresponding to columns (via said fig. 2: Y DIRECTION) of the target gradation image (210C), wherein the first data space (in said RAM) and the second data space (in said RAM) are both configured to store data, and initial values of data stored in each of the first data spaces (in RAM) and each of the second data spaces (in RAM) are zero (fig. 11D: “0” shown twice); 



acquiring (via fig. 7:71:PIXEL VALUE ADDING UNIT) the gradation of each pixel in the target gradation image (201C upon the input of said 71), and each time the gradation of a pixel is received (via said input arrow of fig. 7:71), accumulating (via said TOTAL VALUES via said fig. 7:71:ADDING) the gradation of the pixel with data in the first data space (in said RAM) corresponding to a row (via fig. 2:X DIRECTION) of the pixel to update data (with respect to a “frame cycle” of “30 images per second”) in the first data space (503), and accumulating  (via said TOTAL VALUES via said 71:ADDING) the gradation of the pixel with data in the second data space (in said RAM) corresponding to the column (said fig. 2:Y DIRECTION) of the pixel to update (with respect to said frame rate) the data in the second data space (in said RAM via:
[0060] The timing control apparatus 14 supplies a timing control signal as a photography cycle to the image pickup apparatus 12.  For example, the timing control apparatus 14 supplies a timing control signal at a cycle (frame cycle) for photographing 30 images per second to the image pickup apparatus 12.  A cycle of photographing 60 images per second or another cycle may also be used.  The photographed images may be either progressive (non-interlace) images or interlace images.); and 

after the gradations of all the pixels in the target gradation image (210C) are accumulated (via said TOTAL VALUES via fig. 7:71: PIXEL VALUE ADDING UNIT), using (resulting in the image of fig. 3:FR) a current (frame cycle) value of the data in the first data space (in said RAM) as the first gradation set (corresponding to said one of fig. 11D: “PIXEL TOTAL VALUES”) corresponding to the row (via fig. 2:X DIRECTION), and a current (frame cycle) value of the data in the second data space (in said RAM) as the second gradation set (corresponding to said other one of fig. 11D: “PIXEL TOTAL VALUES”) corresponding to the column (via fig. 2:Y DIRECTION).


Regarding claim 3, Ishii as combined teaches the detection target positioning method according to claim 1, wherein the step of determining rows (fig. 12:Xma and Xmb) of two ends of the detection target (fig. 3:face) in a column direction (said Y DIRECTION) according to the plurality of first gradation sets (corresponding to said one of fig. 11D: “PIXEL TOTAL VALUES”), determining columns (fig. 12: Yma and Ymb) of two ends of the detection target (fig. 3:face) in a row direction (said X DIRECTION) according to the plurality of second gradation sets (corresponding to said other one of fig. 11D: “PIXEL TOTAL VALUES”), and determining the central point (said or “representative…center” “point” via fig. 21:S18: “DETERMINE REPESENTATIVE POINT OF NOSE”, as shown in fig. 3: “NRp”, via fig. 12B: “231” comprising a “nose”, with center, and “eyes” as shown in fig. 3 via fig. 12B:231) of the detection target (fig. 3:face) according to the row (fig. 12:Xma and Xmb) of two ends of the detection target (fig. 3:face) in the column direction (said Y DIRECTION) and the columns (fig. 12: Yma and Ymb) of two ends of the detection target (fig. 3:face) in the row direction (said X DIRECTION), comprises:








sorting (via “The eye/nose/mouth image separating unit 103” via sub-scripts “ma” and “mb” of fig. 12A:Xma and Xmb) the plurality of first gradation sets (corresponding to said one of fig. 11D: “PIXEL TOTAL VALUES”) according to ma and Xmb) corresponding to the first gradation set (corresponding to said one of fig. 11D: “PIXEL TOTAL VALUES”), and sorting (said via “The eye/nose/mouth image separating unit 103” via sub-scripts “ma” and “mb” of fig. 12:Yma and Ymb) the plurality of second gradation sets (corresponding to said other one of fig. 11D: “PIXEL TOTAL VALUES”) according to ma and Ymb) of the second gradation set (corresponding to said other one of fig. 11D: “PIXEL TOTAL VALUES”); 
acquiring first and last ones of the first gradation sets (corresponding to said one of fig. 11D: “PIXEL TOTAL VALUES”) equal to or greater than a first preset threshold (fig. 12A:THX) and using rows (fig. 12:Xma and Xmb) corresponding to the first and the last ones (as indicated in fig. 11D:x-axis “1” to “256”) of the first gradation sets (corresponding to said one of fig. 11D: “PIXEL TOTAL VALUES”) as rows of the two ends of the detection target (fig. 3:face) in the column direction (said Y DIRECTION), respectively, to determine the row (via fig. 15:”Yg” or “Yh” corresponding to fig. 13A:XP or X’) of the central point (said or “representative…center” “point” via fig. 21:S18: “DETERMINE REPESENTATIVE POINT OF NOSE”, as shown in fig. 3: “NRp”, via fig. 12B: “231” comprising a “nose”, with center, and “eyes” as shown in fig. 3 via fig. 12B:231) of detection target (fig. 3:face) according to the rows (fig. 12:Xma and Xmb) of the two ends; and 

acquiring first and last ones (fig. 12: Yma and Ymb) of the second gradation sets (corresponding to said other one of fig. 11D: “PIXEL TOTAL VALUES”) equal to or greater than a second preset threshold (fig. 12A:THY) and using columns (via said Y DIRECTION) corresponding to the first and the last ones (as indicated in fig. 11D:y-axis “1” to “128”) of the second gradation sets (corresponding to said other one of fig. 11D: “PIXEL TOTAL VALUES”) as columns (fig. 12: Yma and Ymb) of the two ends of the detection target (fig. 3:face) in the row direction (said X DIRECTION), respectively, to determine the column (via fig. 13A: “Xp” or fig. 13A: “X’ ”) of (i.e., in respect to) the central point (said or “representative… center” “point” via fig. 21:S18: “DETERMINE REPESENTATIVE POINT OF NOSE”, as shown in fig. 3: “NRp”, via fig. 12B: “231” comprising a “nose”, with center, and “eyes” as shown in fig. 3 via fig. 12B:231) of detection target (fig. 3:face) according to the columns (fig. 12: Yma and Ymb to get fig. 18: “NRp” as shown in said fig. 3: “NRp”) of the two ends (via:
“[0141] The eye/nose/mouth image separating unit 103 (hereinafter referred to simply as the image separating unit 103) uses the pixel total values W'.sub.j of the facial images from the pixel value adding unit 101 and separates the facial images specified by the facial area information in the difference images stored in the memory 102 into three categories (in the vertical direction): images including areas of the eyes (hereinafter referred to as eye images), images including areas of the nose (hereinafter referred to as nose images), and images including areas of the mouth (hereinafter referred to as mouth images).  The image separating unit 103 then supplies the separated eye images, nose images, and mouth images to the eye image processing unit 104, the nose image processing unit 105, and the mouth image processing unit 106, respectively.”).

Regarding claim 8, Ishii as combined teaches the detection target positioning method according to claim 1, wherein the detection target (fig. 3:face) is a pupil (fig. 3:ILP).

Regarding claim 9, claim 9 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 9. Accordingly, Ishii as combined above teaches a detection target positioning device, comprising: 
a pre-processor (fig. 1:11-23), configured to acquire an original image and pre-process the original image to obtain a gradation (via fig. 1:21) of each pixel in a target gradation image corresponding to a target region (fig. 2) including a detection target (fig. 3:FR), wherein the pre-processing includes at least gradation conversion which uses a weighted average of luminance of components of a pixel as a converted gradation, and during the gradation conversion, weighted coefficients of the components retain two decimal places; 
an accumulator (fig. 7:71:PIXEL VALUE ADDING UNIT), configured to calculate (via fig. 11D: “TOTAL VALUES”) a plurality of first gradation sets (for “each vertically aligned row”) corresponding to rows of pixels of the target gradation image (201C) and a plurality of second gradation sets (for “each horizontally aligned row”) corresponding to columns of pixels of the target gradation image (201C), wherein the first gradation set (or vertically aligned row) is a sum (via said TOTAL VALUES) of gradations of pixels in a corresponding row, and the second gradation set (or horizontally aligned row) is a sum (via said TOTAL VALUES) of gradations of pixels in corresponding column (via:
[0122] Specifically, the facial area data extracting unit 73 determines a row pixel value total curve (the row pixel value total curve 221Y in FIG. 1D, described later) by plotting the pixel total values V.sub.i for each vertically aligned row in the difference image sequentially in the horizontal direction (i=1 through N).  The facial area data extracting unit 73 also determines a column pixel value total curve (the column pixel value total curve 221X in FIG. 1D, described later) by plotting the pixel total values W.sub.j for each horizontally aligned row in the difference image sequentially in the vertical direction (j=1 through M).); and 

a centering component (fig. 8:82: CENTER POSITION DETECTION UNIT), configured to determine rows (via fig. 12A:Xma and Xmb) of two ends of the detection target (fig. 3:FR) in a column direction (said fig. 2: Y DIRECTION) according to the plurality of first gradation sets (said “each vertically aligned row”), determine columns (fig. 12A:Yma and Ymb) of two ends of the detection target (fig. 3:FR) in a row direction (said fig. 2: X DIRECTION) according to the plurality of second gradation sets (said “each horizontally aligned row”), and determine a central point (said or “representative… center” “point” via fig. 21:S18: “DETERMINE REPESENTATIVE POINT OF NOSE”, as shown in fig. 3: “NRp”, via fig. 12B: “231” comprising a “nose”, with center, and “eyes” as shown in fig. 3 via fig. 12B:231 or fig. 3:ILP) of the detection target (fig. 3:FR) according to the rows (via fig. 12A:Xma and Xmb corresponding to said “each row” as mentioned in the above rejection of claim 1) of two ends of the detection target (fig. 3:FR) in the column direction (said fig. 2: Y DIRECTION) and the columns (fig. 12A:Yma and Ymb) of two ends of the detection target (fig. 3:FR) in the row direction (said fig. 2: X DIRECTION)





Regarding claim 10, Ishii as combined teaches the detection target positioning device according to claim 9, wherein the accumulator (fig. 7:71:PIXEL VALUE ADDING UNIT) comprises: 
a setting circuit (fig. 26:503:RAM), configured to set a plurality of first data spaces (via “a table” of parallel columns) and a plurality of second data spaces (via said columns), wherein the plurality of first data (table) spaces (in said columns) are in one-to-one correspondence with each row of pixels (forming the table of entries “in which the pixel position and the pixel value are correlated”) of the target gradation image (201C), the plurality of second data spaces (of said columns) are in one-to-one correspondence with each column of pixels (forming the table of entries “in which the pixel position and the pixel value are correlated”) of the target gradation image (201C), the first data space (via said columns) and the second data space (via said columns) are configured to store data (via “memory 404”), and initial values (fig. 11D: “0” twice) of data stored in each of the first data spaces (of said columns) and each of the second data spaces (of said columns) are zero (via:
[0295] When the facial area extracting unit 22 in the image processing apparatus 15 in FIG. 1 is configured as shown in FIG. 22 instead of being configured as shown in FIG. 7, in step S4 in the process in FIGS. 20 and 21, the histogram creating unit 401 creates a histogram of pixel values in the difference image and supplies it to the threshold setting unit 402, and also creates a table in which the pixel positions and the pixel values are correlated with each other for all the pixels in the difference image, and 
supplies this table to the memory 404.); 




an accumulation circuit (fig. 7:71:PIXEL VALUE ADDING UNIT), configured to acquire (via input arrow of fig. 7:71:PIXEL VALUE ADDING UNIT) the gradation of each pixel in the target gradation image (201C) obtained by the pre-processor (fig. 1:11-23); each time the gradation of the pixel is received, to accumulate (via fig. 7:71:PIXEL VALUE ADDING UNIT) the gradation of the pixel with data in the first data space (via said columns of memory 404) corresponding to a row (via fig. 2: X DIRECTION) of the pixel to update data (with respect to said 30 frames per second) in the first data space (via said table columns), and to accumulate (via fig. 7:71:PIXEL VALUE ADDING UNIT) the gradation of the pixel with data in the second data space (via said table columns) corresponding to the column (via fig. 2: Y DIRECTION) of the pixel to update (with respect to said 30 frames per second) the data in the second data space (via said columns of memory 404); and 










an output circuit (fig. 7:73:FACIAL AREA DATA EXTRACTION UNIT), configured to, after the accumulation circuit (fig. 7:71:PIXEL VALUE ADDING UNIT) accumulates the gradation of all the pixels in the target gradation image (201C), use a current value (with respect to said 30 frames per second) of the data in the first data space (via said table columns) as the first gradation set (said “each vertically aligned row”) corresponding to the row (via fig. 2: X DIRECTION) and a current value (with respect to said 30 frames per second) of the data in the second data space (via said table columns) as the second gradation set (said “each horizontally aligned row”) corresponding to the column (via fig. 2: Y DIRECTION), and output the plurality of first gradation sets (said “each vertically aligned row”) and the plurality of second gradation sets (said “each horizontally aligned row”) to the centering component (fig. 8:82: CENTER POSITION DETECTING UNIT).











Regarding claim 11, Ishii as combined teaches the detection target positioning device according to claim 9, wherein in the target gradation image (201C), the gradation of the pixels in the detection target region (fig. 3:face) is greater than the gradation of the pixels in other regions (as indicated in fig. 11D:221X and 221Y), and the centering component (fig. 8:82: CENTER POSITION DETECTING UNIT) comprises: 
a sorting circuit (fig. 26:501), configured to sort (via fig. 12A:bottom: “1” to “256”) the plurality of first gradation sets according to a serial number (said 1-256) of the row (fig. 12A:Xma and  Xmb) corresponding to the first gradation set (said “each vertically aligned row”), and sort the plurality of second gradation sets (for “each horizontally aligned row”) according to a serial number (fig. 12A:right-side: “128” up to “1”) of the corresponding column (fig. 12A:Yma and Ymb) of the second gradation set (for “each horizontally aligned row”); 











a row positioning circuit (said fig. 26:501), configured to acquire first and last ones (via fig. 12A:Xma and Xmb as indicated in fig. 11D:x-axis “1” to “256”) of the first gradation sets (said “each vertically aligned row”) equal to or greater than a first preset threshold (fig. 12A:THX) and use rows corresponding to the first and the last ones (said via fig. 12A:Xma and  Xmb as indicated in fig. 11D:x-axis “1” to “256”) of the first gradation sets (said “each vertically aligned row”) as rows of the two ends of the detection target (fig. 3:face) in the column direction (fig. 2: Y DIRECTION), respectively, to determine the row (as shown in fig. 15: “Yg” and “Yh” corresponding to fig. 13A:XP or X’) of the central point (said or “representative… center” “point” via fig. 21:S18: “DETERMINE REPESENTATIVE POINT OF NOSE”, as shown in fig. 3: “NRp”, via fig. 12B: “231” comprising a “nose”, with center, and “eyes” as shown in fig. 3 via fig. 12B:231 or fig. 3:ILP) of detection target (fig. 3:face) according to the rows of the two ends (fig. 12A:Xma and  Xmb); and 










a column positioning circuit (said fig. 26:501), configured to acquire first and last ones (fig. 12A:Yma and Ymb) of the second gradation sets (said “each horizontally aligned row”) equal to or greater than a second preset threshold (fig. 12A:THY) and use columns (fig. 12A:Yma and Ymb) corresponding to the first and the last ones (via fig. 12A:Xma and  Xmb as indicated in fig. 11D:y-axis “1” to “128”) of the second gradation sets (for “each horizontally aligned row”) as columns of the two ends of the detection target (fig. 3:face) in the row direction (fig. 2: X DIRECTION), respectively, to determine the column (or fig. 18B: “NRx” corresponding to fig. 14:261C) of (i.e., in respect to) the central point (said or “representative… center” “point” via fig. 21:S18: “DETERMINE REPESENTATIVE POINT OF NOSE”, as shown in fig. 3: “NRp”, via fig. 12B: “231” comprising a “nose”, with center, and “eyes” as shown in fig. 3 via fig. 12B:231 or fig. 3:ILP) of detection target (fig. 3:face) according to the columns (fig. 12A:Yma and Ymb to get fig. 18B:“NRp” as shown in fig. 3: “NRp”) of the two ends.
Regarding claim 17, Ishii as combined teaches the detection target positioning device according to claim 9, wherein the detection target (fig. 2:face) is a pupil (fig. 3:ILP).
Regarding claim 19, Ishii as combined teaches a non-transitory computer readable storage medium (fig. 26:503) in which computer executable instructions for executing the method according to claim 1 are stored.




Claims 4-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent App. Pub. No.: US 2006/0210124 A1) in view of McDougal et al. (US Patent 8,634,673), herein referred to as McDougal I, and McDougal et al. (US Patent 9,087,261), herein referred to as McDougal II, and DAISUKE (JP 2006-333205) with machine translation as applied above in the rejection of claims 1 and 9 further in view of Hao et al. (Image Super-Resolution via Sparse Coding for Chinese License Plate Recognition).
Regarding claim 4, Ishii teaches the detection target positioning method according to claim 1, wherein 
the original image (fig. 2:31) is a color image (as indicated in fig. 7:71: PIXEL); and 
the pre-processing (fig. 1:11-23) comprises image cropping (as shown in fig. 2:31 relative to fig. 1:11), gradation conversion (fig. 4:52,53:CONVERTER), Gaussian filtering, binarization processing (fig. 4:53:CONVERTER), and corrosion processing (via fig. 6:65: FILTERING PROCESSING), which are performed in sequence (as indicated by the arrows in fig. 1).
Thus, Ishii does not teach:
“Gaussian filtering…which are performed in sequence” 
when claim 4 is considered as a whole. 




Accordingly, Hao teaches:
the pre-processing (fig. 1: “Pre-processing”) comprises image cropping (such that “the uniform plate is cropped” mapped to fig. 1: Detection), gradation conversion (or “gray transformation” in said fig. 1:Pre-processing), Gaussian (via “We extract the image features with…Gaussian derivative filters” mapped to fig. 1:Super-resolution) filtering (or a “mean filter” mapped to fig. 1:Pre-processing and based on said Gaussian derivative filters), binarization processing (or “corrosion and expansion” based on “binarization”), and corrosion processing (fig. 1: “Segmentation” based on said corrosion and expansion), which are performed in sequence (as shown above and in fig.1 via: 
page 945, section B. Plate Recognition:
There are two methods to introduce SR into license plate recognition. One is to scale-up the source image with SR, the other is to scale-up the detected uniform plate image. When we employ learning-based SR methods to the whole image with a
plate in it, a lot of useless image information is recovered because the plate is often small. This is very expensive in time cost. Because the detection phase often gets a uniform plate image from the captured image by a camera or video surveillance automatically, the result of the output plate image will strongly affect the char recognition phase. In this paper, we choose the latter one. In order to filter the effect of the detection phase, the uniform plate is cropped manually. Then only the plate image is up-scaled by the proposed SR method which will reduce the computation. Thus we can eliminate the plate detection effect to analyze the SR effect of plate recognition independently. The SR image turns out to be the input of the pre-processing step including the operations of gray transformation, binarization, mean filtering, corrosion and expansion. This will make the pre-processed image more recognizable.












page 946, section A. Patch Processing
The object of the dictionary training stage is a set of training images in the library while the image reconstruction object is the input LR image. According to the hypothesis of sparse representation, the training images are divided into patches in the size of u ii = × (i.e. 3h3 or 5h5). Every patch is a vector whose length is u. We often randomly choose 10000~100000 patches among them to balance the time consumption and dictionary accuracy. On the other hand, we also divide the LR image into patches in the image reconstruction stage. We extract the image features with some high-pass filters. The perception characteristics of human eyes dictate that they are more sensitive to the high-frequency regions of the images. The known high-frequency part of the LR image is vital for the generation of the target HR image. It can predict the high-frequency information which is lost by the HR image. Freeman [7] used a high-pass filter to exact the edge information of the LR image as the feature. Sun Error! Reference source not found. employed a set of Gaussian derivative filters to extract the contour. Chang [4] represented the feature by the first-order and second-order gradient of the
image. This method is simple but it performs well in the application of many algorithms. The feature extractor operator F is used to extract the features, which represents the highfrequency regions of the image. It has 4 one-dimensional filters as follows:
…(5)
T is the transposition. These 4 filters turn to be 4 feature vectors of each patch. They are composed to form the final feature vector to represent the LR image patch.).

Thus, one of ordinary skill in the art of image processing can modify Ishii’s gradation image of fig. 11C:201C with Hao’s teaching Gaussian derivative filters of recognition in fig. 1 by applying the filters to Ishii’s image of fig. 2:31 and recognize that the modification is predictable or looked forward to because Hao’s teaching of recognition “will make the pre-processed image more recognizable” (Hao, cited above).






Regarding claim 5, Ishii as combined teaches the detection target positioning method according to claim 4, wherein the step of acquiring an original image (fig. 2:31) and pre-processing (via fig. 1:11-23) the original image (fig. 2:31) to obtain a gradation of each pixel in a target gradation image (fig. 11C:201C:a difference image as modified via the combination) corresponding to a target region (fig. 3:FR) including a detection target (fig. 3:face), comprises: 
acquiring color information of the pixel (via fig. 7:71: “PIXEL”) in the original image (fig. 2:31) one by one and row by row (via fig. 7:71: “PIXEL VALUE ADDING UNIT” that adds one by one and row by row as indicated in fig. 11D), and judging (via fig. 12A:THY) whether the pixel (via fig. 7:71: “PIXEL”) is located in the target region (fig. 3:FR) for each receipt of the color information of the pixel (via fig. 7:71: “PIXEL”), [[and]] (the remaining limitations are interpreted under said MPEP 2111.04 II. CONTINGENT LIMITATIONS: thus the broadest reasonable interpretation has been met as shown above) wherein if so, sequentially performing subsequent steps[[;]]: 
performing the gradation conversion on the color information of the pixel to obtain the gradation of the pixel; 
when an order M of the pixel in the row is greater than or equal to m, calculating filtered gradations of M-(m-1)/2 pixels, wherein M is greater than 1 and less than or equal to the number of pixels in the corresponding row, [[the]] a filter kernel used in the calculation of the filtered gradation of the pixels is a one-dimensional vector, m is the number of elements in the one-dimensional vector, and m is an odd number greater than 1; and 
when M>n, calculating a gradation of the M-(n-1)/2th pixel after corroded, wherein n is greater than 1 and less than or equal to the number of pixels in the corresponding row, and n is an odd number.

Regarding claim 6, claim 6 is rendered obvious as shown above under the broadest reasonable interpretation via said MPEP 2111.04 II. CONTINGENT LIMITATIONS.
Regarding claim 7, claim 7 is rendered obvious as shown above under the broadest reasonable interpretation via said MPEP 2111.04 II. CONTINGENT LIMITATIONS.
Regarding claim 12, claim 12 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 12. Accordingly, Ishii as combined teaches the detection target positioning device according to claim 9, wherein the original image (fig. 2:31) is a color image (via said fig. 7:71: “PIXEL”) and the pre-processor (fig. 1:11-23) comprises: 
an image cropping circuit, configured to perform image cropping on the original image (said 31) to obtain color information (via said PIXEL) of each pixel in the color image (said 31) of the target region (fig. 3:face); 
a gradation conversion circuit, configured to perform gradation conversion on the color image (said 31) of the target region (fig. 3:face) to obtain the gradation of each pixel of a first gradation image (fig. 11D:201C); 
a Gaussian filter circuit, configured to perform Gaussian filtering on the first gradation image (201C) to obtain gradation of each pixel of a second gradation image; 





a binarization circuit (fig. 4:53: A/D CONVERTER), configured to perform binarization processing (resulting in “14-bit unsigned binary digital image data”) on the second gradation image to obtain gradation of each pixel in a third gradation image (via:
[0087] The A/D converter 53 converts the analog electric signals to digital image data in synchronization with the control signals supplied from the photograph timing control unit 54.  For example, when the analog signals are converted to 14-bit unsigned binary digital image data the pixel vales of the image data range from 0 for the darkest to 2.sup.14-1 for the brightest.  The A/D converter 53 supplies the pixel values of the converted digital image data to an image processing apparatus 112.); and 

a corrosion circuit, configured to corrode the third gradation image to obtain the gradation of each pixel of the target gradation image (said 201C).
Thus, Ishii as combined does not teach, as indicated in bold above, when considered as a whole the claimed:
an image cropping circuit, configured to perform image cropping…; 
a gradation conversion circuit, configured to perform gradation conversion …; 
a Gaussian filter circuit, configured to perform Gaussian filtering … to obtain gradation of each pixel of a second gradation image; 
…perform binarization processing on the second gradation image to obtain gradation of each pixel in a third gradation image …; and 
a corrosion circuit, configured to corrode the third gradation image to obtain the gradation of each pixel.




Accordingly, Hao teaches:
an image cropping circuit (in fig. 1: “Detection” that obtains said cropped uniform plate as mentioned in the rejection of claim 4), configured to perform image cropping;
a gradation conversion circuit (in fig. 1: “Pre-processing” that performs said gray transformation as mentioned in the rejection of claim 4), configured to perform gradation conversion;
a Gaussian filter circuit (in fig. 1: “Pre-processing” that performs said mean filtering based on the Gaussian filter in fig. 1: “Super-resolution” as mentioned in the rejection of claim 4), configured to perform Gaussian filtering … to obtain gradation of each pixel of a second gradation image (based on said image plate cropping then said Gaussian filter and then gray transformation);
perform binarization processing (via said “corrosion and expansion” based on “binarization” as mentioned in the rejection of claim 4) on the second (mean and Gaussian filtered) gradation image to obtain gradation of each pixel in a third gradation image (based on said “corrosion and expansion”); and
a corrosion circuit (FIG. 1: “Segmentation”), configured to corrode (resulting in “division into segments”) the third gradation image (based on said “corrosion and expansion”) to obtain the gradation (as cropped, gray transformed, Gaussian mean filtered, binarized and contracted) of each pixel (wherein “Segmentation” is defined via Dictionary.com:
segmentation
noun
1	division into segments.).

Thus, one of ordinary skill in the art of image processing can modify the combination of Ishii’s gradation image of fig. 11C:201C with Hao’s teaching of recognition in fig. 1 as discussed in the rejection of claim 4 and recognize that the modification is predictable or looked forward for the same reasons as in claim 4.



















Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent App. Pub. No.: US 2006/0210124 A1) in view of McDougal et al. (US Patent 8,634,673), herein referred to as McDougal I, and McDougal et al. (US Patent 9,087,261), herein referred to as McDougal II, and DAISUKE (JP 2006-333205) with machine translation as applied above in the rejection of claim 9 further in view of Jahnke et al. (US Patent 10,398,301).
Regarding claim 16, Ishii as combined teaches the detection target positioning device according to claim 9, wherein the detection target positioning device uses a Field-Programmable Gate Array FPGA or an Application Specific Integrated Circuit ASIC as a carrier (via fig. 26:502,503,521). Thus Ishii does not teach FPGA or ASIC.
Accordingly, Jahnke teaches a Field-Programmable Gate Array FPGA or an Application Specific Integrated Circuit ASIC (via “an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA)” via c.4,l.50 to c. 5,l.7:
FIG. 4 shows, in block diagram form, an example testing control system 102.  In particular, the testing control system 102 of FIG. 4 comprises a power supply 400 ("PS" in the drawing).  The power supply 400 may be a converter that converts alternating current (AC) power from a wall socket to direct current (DC) power, the power supply 400 may comprise a battery and switching converter to create particular voltages, or some combination thereof.  The power supply 400 in the example systems provides power to a specific integrated circuit 402 designed specifically to implement the various methods and functionality of the cognitive function testing system 100 (FIG. 1).  That is, in mass production, and to reduce product costs, at least some of the functionality and control aspects may be implemented in the specific integrated circuit, such as an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), or combination devices specifically configured to perform the control and testing.  Thus, the specific integrated circuit 402 is communicatively coupled to the eye camera 104 (FIG. 1) by way of a first port 404, the computer screen 106 (FIG. 1) by a second port 406, and the Internet 118 (FIG. 1) by a third port 408.  One having ordinary skill in the art, with the benefit of this disclosure, could specify functionality for configuring the specific integrated circuit 402, including implementing portions in analog hardware.).

	Thus one of ordinary skill in the art of computers can modify the combination of Ishii’s fig. 26:502,503,521 with ASIC or FPGA and recognize that the modification is predictable or looked forward to because the ASIC or FPGA is used “to reduce product costs” (Jahnke, cited above).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US Patent App. Pub. No.: US 2006/0210124 A1) in view of McDougal et al. (US Patent 8,634,673), herein referred to as McDougal I, and McDougal et al. (US Patent 9,087,261), herein referred to as McDougal II, and DAISUKE (JP 2006-333205) with machine translation as applied above in the rejection of claim 9 further in view of Goto (US Patent App. Pub. No.: US 2012/0044335).
Regarding claim 18, Ishii as combined teaches a sight tracking device, comprising the detection target positioning device according to claim 9. Thus, Ishii as combined does not teach, as indicated in bold above, the claimed “a sight tracking device”.
Accordingly, Goto teaches a sight tracking device (via fig. 28: “TRACKING POINTS REFERRED TO”).
Thus one of ordinary skill in the art of imaging a person’s face can modify the combination of Ishii’s imaging of the face as shown in fig. 2:31 with Goto’s teaching of fig. 28: “TRACKING POINTS REFERRED TO” and recognize that the modification is predictable or looked forward to because Goto’s teaching of fig. 28: “TRACKING POINTS REFERRED TO” “is excellent in the face recognizing” via Goto:
[0412] Moreover, because the makeup simulation apparatus 1 according to the present invention can perform face recognition for many persons at the same time, a realtime simulation for many persons can be performed at the same time.  Because the makeup simulation apparatus 1 according to the present invention is excellent in the face recognizing function, a makeup can be applied according to features and classification by conforming to a feature of an individual or by automatically classifying men and women.  For example, the makeup simulation apparatus 1 according to the present invention can perform a makeup simulation for each of a couple at the same time.

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending the above claim objection.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowable because, as similarly discussed in the Office action of 6/19/20, page 35, the prior art does not anticipate or render obvious system claim 13’s first “when” contingent limitation (claim 13, lines 18-24) when claim 13 is considered as a whole.
	Thus, claims 14 and 15 are objected for depending on claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667